Lyon, J.
Two questions are made in this record:
1. A motion to dismiss the Bill for want of equity, in this, that the plaintiff’s title, if good at all, was good at law.
2. That the judgement at law against the complainant, for the defendant, for the premises in dispute, was a bar to a recovery by the complainant in this proceeding. Each of, these points was distinctly made by demurrer to this bill, and adjudicated against the plaintiff in error, at November Term 1858, of Dougherty Superior Court, where the Bill was pending, and that judgment was fully considered and affirmed on all the points made in this record by this Court, held at Macon, January Term 1859. Jordan vs. Faircloth 27th Geo. R. 372. Behind that judgment we cannot go. The questions^ are-res adjudieata.
Something vras said in the argument by Counsel for plaintiff in error, as to the complainants being barred by the statute of limitation, more than seven years having elapsed from the defendant’s posession of the premises to the commencement of this proceeding. There was no judgment of the Court below upon this question, no error complained of in this i espcct, so far as we can see in the record, to which the argument is applicable; but if there was, that question is also adjudicated in the demurrer, and the decision of this Court upon it, in the case referred to above.
Judgment Affirmed.